In an action for a separation, plaintiff appeals from six orders entered after the entry of the final judgment herein as follows: Appeal A is from an order denying plaintiff’s motion to increase the alimony awarded in the judgment of separation, and to compel the defendant to pay camp expenses for the two children of the marriage for the summer of 1953. Appeal B is from an order denying plaintiff’s motion for expenses and counsel fees on the appeal from the aforesaid order. Appeal G is from an order denying plaintiff’s motion to open the hearing before the official referee which resulted in the order from which Appeal A is taken. Appeal D is from an order granting a reargument of the motion upon which the order involved in Appeal C was entered, and adhering to the original determination. Appeal E is from an order denying without prejudice plaintiff’s motion for counsel fees and printing expenses on appeal from the orders involved in Appeals C and D. Appeal F is from an order denying without prejudice plaintiff’s motion to compel the defendant to pay camp expenses for the two children of the marriage for the summer of 1954, and for counsel fee for services rendered on the application. On appeals A, B, D, E and F, orders affirmed, without costs. No opinion. Appeal C dismissed, without costs. The order is not appealable. Nolan, P. J., Wenzel, MaeCrate, Schmidt and Murphy, JJ., concur.